Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Imanaka et al. (US 2013/0089731; Imanaka) in view of Williams (US 2005/0256252; Williams) and further in view of Takayama et al. (US 5,741,552; Takayama), and Katsuta (US 2006/0188656; Katsuta), Chiga et al. (US 2008/0226891; Chiga), Wada et al. (US 6,395,340; Wada), Wada2 (US 2009/0274846; Wada2), Kasahara et al. (US 2003/0102217; Kasahara), Lin (US 2006/0045965; Lin), and Green et al. (US 2008/0076868; Green)
Imanaka teaches a method comprising the following steps: applying an aqueous composition (A) to a substrate, forming an uncured coating film. [0022]. Applying an aqueous coating composition (B) on the uncured coating film. [0023]. Applying a clear coating (C) on the substrate comprising the two layers formed from (A) and (B). [0024]. The three layers are then heated and cured. [0025]. Imanaka teaches that it is known in the art to preheat after application of the layers (A), (B), and (C) to achieve smoothness and distinctness of image. [0187]. 
The aqueous composition (A) comprises base resins selected from hydroxy-containing acrylic resins (a1), polyurethane resins (a2) and hydroxy-containing polyester resins (a3). [0041-42, 0294]. See also [0043-0092] discussing hydroxy-containing acrylic (a1-1(a)) and hydroxy containing polyester (a1-2(a)).  The aqueous composition also comprises a crosslinking agent such as melamine (a4), [0099], and a methylene-blocked polyisocyanate compound (a5). [0102].
The urethane resin can utilize polyether polyols as starting materials. [0303]. The amount of polyurethane resin is in the range 10-50 mass% to achieve dispersibility and good coating performance. [0354, 0357].  The amount of hydroxy-containing acrylic resin (a1) is in the range of 2 to 70 mass%. [0072]. Thus, Imanaka discloses ranges that overlap the ratio of a1 to a2 as claimed.

Imanaka discloses the use of the polyurethane resin but does not explicitly disclose the Tg of the polyurethane nor of the acrylic resin. However, Williams in the field of paints, [0056], teaches that the Tg of the resin is varied to make the polymer hard, soft or intermediate. Id. The change in Tg changes the film properties from sticky, hard or extensible. Id. For paints, it is desirable to obtain paint coatings in the range of -70C to 185C to produce durable paint resistant to knocks and scuffs. [0056].
The determination of optimum or workable ranges of the Tg to achieve desired resistance and durability would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Imanaka and select resins (A) and (B) having a Tg of 5-15C and -50C respectively because Williams teaches that a Tg of the resins in the range of -70 to 185C produced durable paint resistant to knocks and scuffs.

Imanaka teaches the use of the hydroxyl-containing acrylic resin but does not disclose the molecular weight of the resin. However, Takayama teaches hydroxyl-containing acrylic resins and teaches that it is preferable to have a molecular weight in the range of 1,800 to 100,000. col.19 ll. 13-22. When the molecular weight is below 1,800 the coating has insufficient crosslinking density, poor acid and mar resistance. Id. When the molecular weight is above 100,000, the composition has excessive viscosity. Id.
The determination of optimum or workable ranges of the molecular weight to achieve desired viscosity, crosslinking density, or acid and mar resistance would have been characterized by routine experimentation. See MPEP 2144.05 IIB
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Imanaka and select a molecular weight in the range of 30,000-40,000 because Takayama teaches it is known as a suitable range and also Takayama discloses adjusting the molecular weight to achieve the desired properties mentioned above.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Imanaka does not disclose the particular elongation at break, Young’s modulus or Tukon hardness of the intermediate coating composition (A). However, Katsuta in the same field of aqueous coating compositions, Title, teaches that elongation at break is preferably 3.5% or more, which allows the layer to have good chipping resistance. [0092]. 
The determination of optimum or workable ranges of the elongation at break to achieve good chipping resistance would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	Furthermore, Chiga teaches that the Young’s modulus needs to be optimized because if it is excessively low, the deformation becomes large when damaged and deeps scars are apt to form. [0130]. See also US 6,395,340 which optimizes Young’s modulus to achieve improved rigidity. col.3 ll. 1-9.
The determination of optimum or workable ranges of the Young’s modulus to achieve reduced deformation, or reduction of deep scars would have been characterized by routine experimentation. See MPEP 2144.05 IIB
Finally, concerning Tukon hardness, Wada teaches that it is desired to obtain a particular hardness in a multilayer. [0014, 0078, 0222-0223]. Wada2 teaches that the Tukon hardness of the layer is in the range of 6-11. Table 8.
The determination of optimum or workable ranges of the Tukon hardness to achieve desired mechanical properties for a particular use would have been characterized by routine experimentation. See MPEP 2144.05 IIB
	It would have been obvious to someone of ordinary skill in the art at the time the invention was filed to modify the properties of the layer to obtain an optimized elongation at break, Young’s Modulus and Tukon hardness and obtain a suitable layer (X) with reasonable expectation of success.

Examiner notes that the percentages and type of components present in the layer results in a balance of properties, such as the mechanical properties discussed above. It would have been obvious to a skilled artisan to discover a workable amount of each component in the layer while weighing advantages and disadvantages in order to achieve a final film with the desired properties.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05.

The substrate is selected from automobile bodies, [0032], made from metals such as steel, [0033], that have been subjected to a surface treatment such as a chromate treatment. [0034]. Imanaka does not explicitly disclose it is a hot-dip galvanized steel plate. However, Kasahara also in the same field of multilayer coatings, [0002], on automobile substrates, [0004], teaches the use of steel substrates, including treated steel such as hot-dip galvanized steel sheets. [0029].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Imanaka and utilize a hot-dip galvanized steel plate as taught by Kasahara because it teaches it is known as a suitable substrate for automobile applications, and furthermore the galvanization would improve corrosion resistance which is an advantage in the art.

Imanaka and the combined references disclose the method as shown above for coating a multicoat layer on an automobile substrate. The method applies a clearcoat layer above underlying layers on the automobile substrate. Imanaka does not disclose applying an adhesive and a glass member above the clearcoat film.
However, Lin discloses that clearcoat coated substrates in the automobile field, Abs., can have an adhesive applied above the clearcoat. [0095]. Application of the adhesive allows primerless adhesion of the windshield to the clearcoated substrate. Id. 
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Imanaka and apply adhesive on the coated substrate of Imanaka. This modification would be performed in the areas of the coated substrate where the windshield is to be placed. Thus attaching the windshield to the coated automotive substrate with reasonable expectation of success. In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”. 

Imanaka discloses the clear coating composition (C), [0174], is selected from compositions comprising hydroxy groups including acrylic resins. [0175]. The clear coating composition comprises a crosslinking agent selected from polyisocyanate compounds (c2). Id. See also [0176].  Imanaka does not explicitly disclose that the polyisocyanate compounds (c2) comprise allophanate moieties.
However, Green discloses composition of clear coating compositions. Title.  Green discloses that the clearcoating comprises isocyanates including modified polyisocyanates having allophanate groups. [0015]. The advantages of the clearcoat includes improved intercoat adhesion and improved resistance to acid etch. [0005]; see also Table 2 Results. The clearcoat can comprise a combination of isocyanates and acrylics, [0015], which shows compatibility with acrylic resins.
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Imanaka and utilize allophanate group-polyisocyanate compounds. Green discloses these are suitable polyisocyanates to produce clearcoatings. The clearcoats have improved properties which would be desired in the multilayer of Imanaka.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712